Chief Judge Lippman (concurring).
Although I agree that there should be an affirmance, I do not agree with the majority that the affirmance should rest upon rejection of defendant’s claim that his right of confrontation was infringed.
Within hours of her departure from the witness stand, the People’s witness, Loraine Ceballo, who had in her testimony implicated defendant in the fatal shooting in connection with which he had been charged with murder and gun possession, disclosed to the prosecutor that her testimony had in a crucial respect not been truthful. She had testified that in the immediate aftermath of the shooting defendant and his codefendant, Gonzalez, ran from the courtyard where they had confronted the victim, through the lobby of the building where Ceballo was, and that, as they passed by her, she did not observe that they possessed guns. Later on the day of her testimony, however, she admitted to the prosecutor in an out-of-court interview that she not only saw a gun as defendants fled the scene but received at least one weapon from Gonzalez. Plainly, her statements to the prosecutor bearing directly on the subject matter of her direct testimony were required to be, and were, disclosed to defendant.1 And, equally plainly, had Ceballo been available, defendant would have been entitled to recall her to explore the inconsistency between her in-court and out-of-court statements and the significance of her newly admitted involvement in the *255criminal sequence. Defendant’s right of confrontation was clearly implicated. Its range was properly defined by Ms. Ceballo’s direct testimony and, at a minimum, by the information required to be disclosed to defendant during trial, not by the circumstance that the witness, through no fault of the trial court, became unavailable. It does not matter why a witness becomes unavailable. If adverse testimony has been placed before the jury that a defendant has not been afforded a full and fair opportunity to test by means of cross-examination, the interests protected by the right of confrontation are fully entailed.
The dictum from the summary disposition per curiam in Delaware v Fensterer (474 US 15 [1985])—a decision addressing facts utterly dissimilar to those at bar2—cannot be properly read to define and thus limit the universe of Confrontation Clause claims to those “involving the admission of out-of-court statements and . . . restrictions imposed by law or by the trial court on the scope of cross-examination” (id. at 18). The Supreme Court has repeatedly counseled that this language was not intended to be exclusive—that “claims arising under the Confrontation Clause may not always fall neatly into one of these two categories” (Kentucky v Stincer, 482 US 730, 739 [1987]; see also Coy v Iowa, 487 US 1012, 1016 [1988]).
The present claim is undoubtedly atypically eventuated; witnesses do not ordinarily become unavailable so precipitously and in the wake of a nontestimonial disclosure crucial to full and fair cross-examination. But it does not follow from the fact that the claim does not “fall neatly into one of the[ ] two [Fensterer] categories” that it is not cognizable. We have in fact recognized that denial-of-confrontation claims may arise from a witness’s midtrial unavailability for cross-examination upon a noncollateral matter (see People v Vargas, 88 NY2d 363, 380 [1996]; People v Chin, 67 NY2d 22 [1986]), and if there is some reason why unavailability by reason of the assertion of privilege should be treated differently from unavailability by reason of a medical problem, it is not explained by the majority. If testimony adverse to the defendant upon a noncollateral matter has been placed before the jury and the defendant has not been afforded an opportunity fully and fairly to test that testimony by *256cross-examination, the right of confrontation has been infringed. Until today, there has never been a rule that the assertion of that right was somehow dependent upon the precipitant of a witness’s unavailability.
Inasmuch as Ceballo was the only witness who claimed to have seen defendant engage in conduct likely incident to the actual use of a gun against the victim, the circumstance that her account of the relevant events was not in crucial respects fully explored and tested before the jury constituted a denial of the right of confrontation. Nor does it seem questionable that this denial raised a substantial danger of prejudice. It appeared at the time of defendant’s motion to strike that Ceballo’s testimony would, if credited, in combination with the forensic evidence strongly militate in favor of a verdict convicting defendant of murder. In this context, any evidence that Ceballo had not been truthful about her role in the events directly at issue was, from defendant’s perspective, absolutely to be brought to the jury’s attention through cross-examination; a stipulation was not a substitute for vigorous confrontation of the witness in open court (see Mattox v United States, 156 US 237, 242-243 [1895]; Chin, 67 NY2d at 30 n 3), and, in any event, at the time of defendant’s motion to strike no stipulation had yet been entered into. The trial court’s bare denial of the motion upon the ground that Ceballo’s unavailability did not “in any way, shape or form discomfit[ ] the defense” was, on this record, error, even if the extreme relief sought by defendant would not, after careful consideration of the available remedial options, have been appropriate (see Vargas, 88 NY2d at 380).
I join in the affirmance only because it seems clear that, in acquitting defendant of the two top counts, the juiy decisively rejected Ceballo’s account and, accordingly, it does not appear that defendant ultimately was prejudiced by the jury’s consideration of her incompletely vetted testimony.
Judges Ciparick, Graffeo, Read, Smith and Pigott concur with Judge Jones; Chief Judge Lippman concurs in result in a separate opinion.
Order affirmed.

. Indeed, the People, citing Brady v Maryland (373 US 83, 87 [1963]), Giglio v United States (405 US 150, 154 [1972]), and People v Baxley (84 NY2d 208, 213 [1994]), concede that they were required to disclose these statements and that their duty to make such disclosure was coterminous with the trial (citing Imbler v Pachtman, 424 US 409, 427 n 25 [1976] and Leka v Portuondo, 257 F3d 89, 100 [2d Cir 2001]).


. The claim disallowed in Fensterer was that an expert witness’s inability to recall the basis for his testimony amounted to a denial of confrontation even though he was available to be cross-examined.